Citation Nr: 9932724	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-13 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective dated prior to February 15, 
1995, for a 10 percent rating for right ankle fracture.

2.  Entitlement to an effective dated prior to February 15, 
1995, for a 10 percent rating for residuals of parotid tumor 
removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1971 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) awarded increased ratings of 10 percent 
each for right ankle fracture and residuals of parotid tumor 
removal, effective from February 15, 1995.


FINDINGS OF FACT

1.  The Department of Veterans Affairs (VA) received the 
veteran's claim for an increased rating for right ankle 
fracture on February 15, 1995.

2.  It is not factually ascertainable that the veteran's 
disability from right ankle fracture underwent an increase 
justifying assignment of a rating of 10 percent prior to 
February 15, 1995.

3.  VA received the veteran's claim for an increased rating 
for residuals of parotid tumor removal on February 15, 1995.

4.  It is not factually ascertainable that the veteran's 
disability from residuals of parotid tumor removal underwent 
an increase justifying assignment of a rating of 10 percent 
prior to February 15, 1995.



CONCLUSIONS OF LAW

1.  An effective date prior to February 15, 1995, for a 10 
percent rating for right ankle fracture is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 3.400, 4.130 (1999).

2.  An effective date prior to February 15, 1995, for a 10 
percent rating for residuals of parotid tumor removal is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.400, 4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date for the 
increased ratings for disabilities associated with right 
ankle fracture and residuals of parotid tumor removal should 
have been February 2, 1984, the date of the day following his 
separation from service.

The veteran was granted service connection for right ankle 
fracture and residuals of parotid tumor removal by a May 1984 
rating decision.  Initially, each disability was rated zero 
percent disabling.  On February 15, 1995, the RO received the 
veteran's request that his service-connected disabilities be 
re-evaluated as such disabilities had worsened.  In a 
November 1996 rating decision, the RO increased the ratings 
to 10 percent for right ankle fracture and residuals of 
parotid tumor removal, effective from the date of the 
veteran's February 15, 1995, claim.

As discussed below, the assignment of effective dates for 
disability ratings is based, in part, on what constitutes a 
claim and when a claim is deemed filed.  The regulations 
provide that a veteran's intent to claim a benefit under the 
laws administered by VA may be initiated by an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155 (1999).

The regulations further provide that the effective date of an 
evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
which ever is later.  38 C.F.R. § 3.400(o) (1999).

The May 1984 rating decision which had assigned zero percent 
ratings for the disabilities in question became final after 
one year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  Although the veteran has 
asserted that he filed an appeal from the disability ratings 
then assigned, he has indicated that he went to a veterans' 
service organization to file the appeal, not to VA itself.  
He may have been under the impression that that organization 
would file his notice of disagreement with the May 1984 
rating decision.  The record, however, does not contain any 
notice of disagreement with that rating decision.  The 
veteran indicated that he did not hear anything from VA about 
his appeal, and that he did not pursue the matter due to 
other more pressing personal matters.  As the record does not 
contain an appeal from the May 1984 rating decision, that 
decision is final.  The Board next turns to a determination 
as to the date of the claims for increase.

The Board finds that the claim upon which the increased 
ratings of 10 percent were awarded was filed with the RO on 
February 15, 1995.  Therefore, pursuant to 38 C.F.R. § 3.400, 
the veteran would be entitled to an effective date from 
February 15, 1995, or as much as one year earlier, provided 
that it is factually ascertainable that he had increased 
disability at such earlier date.  The Board has reviewed the 
entire record and cannot factually ascertain that the 
veteran's disability from right ankle fracture underwent an 
increase prior to April 1995 when the veteran underwent a 
physical examination for a functional capacities evaluation.  
Further the Board cannot factually ascertain that the 
veteran's disability from residuals of parotid tumor removal 
underwent an increase prior to May 1996 when the  most recent 
VA examination was conducted.  This is so because the most 
recently dated medical evidence in the claims folder besides 
the May 1996 VA examination report and the April 1995 
functional capacities evaluation was made in 1984 near the 
time of his separation from service.  The record is simply 
devoid of any competent medical evidence from which it can be 
factually ascertained that an increase in the service-
connected disabilities had occurred prior to the date of the 
filing of the veteran's February 15, 1995, claim.


ORDER

An effective dated prior to February 15, 1995, for a 10 
percent rating for right ankle fracture is denied.

An effective dated prior to February 15, 1995, for a 10 
percent rating for residuals of parotid tumor removal is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

